Citation Nr: 1528781	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-25 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to August 30, 2010, for entitlement to a separate 10 percent evaluation for left lower extremity radiculopathy, associated with the service-connected low back disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to December 1998.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in November 2010 by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).

The issue of entitlement to a right leg disorder, to include as secondary to the Veteran's service-connected low back disorder, has been raised by the record in a December 2014 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy is remanded.


FINDINGS OF FACT

1.  On March 16, 2005, VA received the Veteran's claim for an increased rating for his service-connected low back disorder; and, there is no evidence of any earlier pending formal or informal claim. 

2.  A VA electromyography (EMG) study conducted on August 30, 2010, showed the first diagnosis of left lower extremity radiculopathy of record. 

3.  In a November 2010 rating decision, the RO granted entitlement to a separate rating for left lower extremity radiculopathy, associated with the Veteran's service-connected low back disorder, assigning an initial 10 percent evaluation for that disability, effective August 30, 2010.

4.  Evidence of record does not show a factually ascertainable increase in the Veteran's left lower extremity disability symptomatology indicating that his disability more closely approximated moderate, incomplete paralysis of the left musculocutaneous nerve or left anterior tibial nerve during the one year period prior to March 16, 2005.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of March 16, 2005, but no earlier, for the award of a separate rating for left lower extremity radiculopathy, associated with the Veteran's service-connected low back disorder, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's earlier effective date claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veteran's earlier effective date claim arises from his disagreement with the effective date assigned for an initial separate rating for the Veteran's left lower extremity radiculopathy, associated with his service-connected low back disorder.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In November 2009, VA was informed that records from the Social Security Administration (SSA) did not contain any medical records.  Moreover, as the outcome of this appeal turns on a determination as to the date that the increased rating claim was filed, there is no need for a medical examination or opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Veteran seeks entitlement to an effective date prior to August 30, 2010, for the award of entitlement to service connection and the assignment of a separate 10 percent evaluation for left lower extremity radiculopathy.  Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2014).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2014).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Id.  

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's record.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  

The Veteran's left lower extremity radiculopathy residuals are rated as 10 percent from August 30, 2010, pursuant to Diagnostic Codes 8522-8523.  The hyphenated diagnostic code indicates that paralysis of the musculocutaneous nerve, superficial peroneal, under Diagnostic Code 8522 is the service-connected disorder, and paralysis of the anterior tibial nerve, deep peroneal, under Diagnostic Code 8523, is the residual condition.  38 C.F.R. § 4.27 (2014).  Under Diagnostic Codes 8522 and 8523, a 10 percent disability rating is warranted for moderate, incomplete paralysis of either respective nerve.  38 C.F.R. § 4.71a, Diagnostic Codes 8522, 8523 (2014).

Historically, service treatment records showed that the Veteran was treated for low back pain throughout service.  A May 1996 treatment record reflected complaints of pain radiating down left leg.  A July 1996 health record noted no radicular symptoms.

At a Medical Evaluation Board (MEB) examination conducted in June 1998, the Veteran described constant back pain since an injury to his low back and tailbone area as a result of a fall sustained during basic training.  On physical examination, his low back demonstrated no deformity; no tenderness; no muscle spasm; the ability to reach the hands to the feet; a negative straight leg raising test; 5/5 gastrosoleus, extensor, hallucis longus, foot inversion and eversion, quadriceps, and hamstrings; intact sensation throughout, distally, to light touch; 2+ deep tendon reflexes at the knees and ankles; and downgoing toes, bilaterally.  X-rays taken of the lumbar spine showed L5-S1 bilateral pars defect, with no evidence of spondylolisthesis and no disc space narrowing or other evidence of degenerative disease.  The examiner diagnosed chronic mechanical low back pain, with L5-S1 spondylolysis, which was not an acute pars defect.

Prior to his discharge from active duty, the Veteran filed a claim for entitlement to service connection for a low back disorder in July 1998.

In an August 1998 VA examination report, the Veteran indicated that he was before the MEB at that time for chronic low back pain.  A neurological evaluation demonstrated that the deep tendon reflexes of the Veteran's lower extremities were +2-3, bilaterally.  

An October 1998 Report of the Physical Evaluation Board Proceedings indicated that the diagnosis was chronic low back pain, with L5-S1 spondylolysis, without neurological abnormality was found to be the proximate result of his performance of duty.

In a June 1999 rating decision, the RO granted entitlement to service connection for chronic mechanical low back pain with spondylosis at L5-S1, assigning a 10 percent evaluation for that disability, effective from December 13, 1998.  He filed a timely appeal seeking an increased initial evaluation for his service-connected low back disability. 

In a February 2001 VA examination report, the Veteran complained of progressively worsening low back pain.  On physical examination, there were no neurological findings noted, including no paresthesias.  The examiner noted that an EMG had been ordered due to muscle spasms.

In May and July 2001, the Veteran sought VA outpatient medical treatment for complaints of low back pain radiating from the center of his back around to the right side of his body and down his groin.  He stated that these symptoms began after he mowed the lawn and denied any loss of bowel or bladder control.

A private lumbar spine x-ray report dated in August 2001 showed anatomic alignment, without evidence of subluxation or compression fractures, well-maintained vertebral body heights and intervertebral disc spaces, no pars defects, and mild degenerative disc disease at the L5-S1 level.  The examiner listed an impression of degenerative disc disease at the L5-S1 level.  

In a March 2002 rating decision, the Veteran's service-connected mechanical low back pain, with spondylosis at L5-S1, was assigned an increased evaluation of 20 percent, effective from December 13, 1998. 

In a January 2002 private evaluation report from J. L. F., M.D., which was received at the RO in May 2002, the Veteran reported experiencing increased back pain, which would occasionally radiate down his left leg.  On physical examination, the Veteran's lumbar spine demonstrated full range of motion, no paravertebral spasm, the ability to bend forward and almost touch his toes with his legs straight, symmetrical reflexes of his knees and ankles, and no motor or sensory deficit in either lower extremity.  Lumbar spine x-rays revealed a Grade I spondylolisthesis of L5 on S1, with a defect in the pars inarticularis at L5 as well as spina bifida at L4 and L5 and probably at S1.  The physician concluded that the Veteran had congenital defects in his lower lumbar spine, which were frequently associated with low back pain and sciatica.  

In a January 2003 VA examination report, the Veteran complained of occasional discomfort in his lumbar spine, with radiation into the lateral aspect of his left thigh.  On physical examination, he exhibited normal posture, normal gait, the ability to stand easily on heels and toes, normal reflexes, negative straight leg raising, bilaterally, and normal range of motion.  A lumbar spine x-ray report revealed minimal spondylolysis, with no disc narrowing but with spina bifida occulta as an incidental non-pathologic finding.  The examiner concluded that the examination provided normal physical findings.

In a decision issued on September 24, 2003, the Board denied the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for mechanical low back pain, with spondylosis at L5-S1.  The Board found that the Veteran's service-connected mechanical low back pain, with spondylosis at L5-S1, was manifested by complaints of occasional discomfort in the lumbar spine, with radiation into the lateral aspect of the left thigh, with essentially normal objective evaluation findings.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between September 2003 and September 2004, which would have necessitated a reopening of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the September 2003 Board decision is final as to the evidence then of record.  38 C.F.R. §§ 20.1104, 20.1105 (2014).

Parenthetically, VA's Schedule for Rating Disabilities of the Spine was revised effective on September 23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014); 67 Fed. Reg. 54345-54349 (August 22, 2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 2003)).  Under the General Rating Formula for Diseases or Injuries of the Spine, effective September 26, 2003, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  This revision allowed for orthopedic and neurologic abnormalities associated with the thoracolumbar spine to be evaluated separately.

The next document in the record is the Veteran's claim for an increased evaluation for his service-connected low back disability received on March 16, 2005.  A March 2005 private treatment report from a private physician, L. L., M.D., reflected that the Veteran's reflexes, sensation, and strength in the lower extremities were all within normal limits.  Straight leg raising and femoral nerve strength tests were negative, but there was a moderate spasm detected in the left lumbar paravertebral region.  The impression was moderate disc loss and spondylolisthesis at L5-S1.

In a June 2005 VA examination report, the Veteran complained of mild, frequent back pain, without radiation.  Motor, sensory, and reflex examination findings were all normal.  The examiner listed diagnoses of spondylolisthesis of L5, with minimal anterior slippage of L5/S1; apparent spina bifida; and desiccation changes in lumbar spine at L5/S1.

In written statements of record and during a February 2009 Board hearing, the Veteran reported experiencing constant left leg pain and numbness due to his back.  In a November 2009 VA examination report, the Veteran complained of radiating pain to his left lower extremity.  Sensory, motor, and reflex examinations of the lower extremities were normal.  The examiner diagnosed spondylolisthesis, with apparent further slip, "rule out" radiculopathy, commenting that an EMG study and magnetic resonance imaging scan were ordered. 

A VA EMG study conducted on August 30, 2010, revealed moderate/severe left L5 radiculopathy and moderate left S1 moderate radiculopathy.  In a September 2010 VA examination report, the Veteran complained of low back and left leg pain.  

In a November 2010 rating decision, the RO granted entitlement to a separate rating for left lower extremity radiculopathy, assigning an initial 10 percent evaluation for that disability, effective August 30, 2010.  Later that month, the Veteran submitted a notice of disagreement, which indicated that he disagreed with the initial 10 percent evaluation, as well as the effective date assigned in the November 2010 rating decision.

During a June 2014 Board hearing, the Veteran asserted that he had back pain that radiated down his left leg since service separation.  He further contended that he filed a claim of entitlement to service connection for a left lower extremity disorder in 1998. 

The Veteran's first complaints of radiating pain down the left lower extremity began during active service and continued in 2002 and 2003.  While lay evidence may not on its own establish a diagnosis of left lower extremity radiculopathy, it may be competent and sufficient evidence of a diagnosis if describing symptoms which are later supported by a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While the evidence of record shows that entitlement to a 10 percent rating for service-connected left lower extremity radiculopathy arose before the receipt of the increased rating claim on March 16, 2005, the September 2003 Board decision denying entitlement to an increased rating for the Veteran's low back disability is final as to the evidence then of record.  

In addition, there is no evidence of any earlier pending formal or informal claim for an increased rating for the service-connected low back or left lower extremity residuals between the final September 2003 Board decision and the March 16, 2005, claim.  Review of the record reveals that the Veteran has never filed a separate claim for left lower extremity radiculopathy despite his assertions.  To the extent that the Veteran's increased rating claim for mechanical low back pain, with spondylosis at L5-S1 can be said to have encompassed a claim for secondary radicular symptoms, the Veteran's date of claim for entitlement to service connection or a separate rating for left lower extremity radiculopathy under the General Rating Formula for Diseases or Injuries of the Spine was received on March 16, 2005.  

The Board also finds no factually ascertainable evidence demonstrating that an increased rating for the Veteran's service-connected left lower extremity radiculopathy was warranted during the year prior to March 16, 2005, as there was no evidence pertaining the Veteran's left lower extremity disability added to the record in the year prior to when his current claim was received in March 2005.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

The effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Based on the foregoing discussion, the assignment of an effective date of March 16, 2005, but no earlier, is warranted for the award of service connection and the assignment of a separate initial 10 percent rating for left lower extremity radiculopathy.  As the preponderance of the evidence is against the assignment of an effective date prior to March 16, 2005, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of March 16, 2005, for a separate initial 10 percent rating for left lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

Additional development for the matter of entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy associated with mechanical low back pain with spondylosis at L5-S1 is warranted.

The Veteran last had a VA examination to fully evaluate his service-connected left lower extremity radiculopathy in September 2010.  During his June 2014 Board videoconference hearing and in written statements of record, the Veteran reported increased symptomatology of his service-connected left lower extremity disability, including increased pain, numbness, and functional impairment.  Based on the foregoing assertions and findings of record, the Board finds that a remand is warranted in order to afford the Veteran thorough and contemporaneous VA medical examination to evaluate his service-connected left lower extremity radiculopathy.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  

Evidence of record further reflects that the Veteran received VA medical treatment for his service-connected left lower extremity disability from New Orleans VAMC.  As evidence of record only includes treatment records dated up to July 2013 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, attempts to obtain treatment records from private treatment providers, J. F. L., M.D., and Lallie Kemp Regional Medical Center, identified by the Veteran during his June 2014 Board hearing, must also be made.  38 C.F.R. §§ 3.159(c)(1).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from New Orleans VAMC from July 2013 to the present.  In addition, the RO must obtain private treatment records from Lallie Kemp Regional Medical Center and J. L. F., M.D., dated from March 2005 to the present. 

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected left lower extremity radiculopathy.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must state whether there is severe incomplete or complete paralysis of the left musculocutaneous nerve, superficial peroneal, OR severe incomplete or complete paralysis of the left anterior tibial nerve, deep peroneal.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the examination is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


